974 F.2d 1329
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jo WHIGHAM, Plaintiff, Appellant,v.FILENE'S DEPARTMENT STORE, et al., Defendants, Appellees.
No. 92-1308.
United States Court of Appeals,First Circuit.
Aug. 27, 1992

Jo Whigham on brief pro se.
A. John Pappalardo, United States Attorney, and Thomas E. Kanwit, Assistant United States Attorney, on Motion for Summary Affirmance of defendant/appellee Wayne Budd.
Julie J. Bernard on Motion for Summary Affirmance for defendant/appellee, New England Telephone and Telegraph Company.
Before Breyer, Chief Judge, Campbell, Senior Circuit Judge, and Cyr, Circuit Judge.
Per Curiam.


1
The judgment of the district court is affirmed for substantially the same reasons stated in the district court's February 17, 1992 order.